DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments and arguments presented in the papers filed 11/19/2021 ("Remarks”) have been thoroughly considered. The issues raised in the Office action dated 6/21/2021 listed below have been reconsidered as indicated.
a)	The objection of the abstract is withdrawn in view of the amendments to the abstract.

b)	The objection to the title is withdrawn in view of the amendments to the title.

c)	The amendments to the specification addressing issues related to trade names is acknowledged.

d)	The rejections of claims 55-61 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn in view of the amendments to the claims.

e)	The rejections of claims 49-67 under 35 U.S.C. 103 as being unpatentable over Samuels (US 2012/0220494 A1) and Weitz (US 2015/0298091 A1) are withdrawn in view of the amendments to the claims.

The Examiner’s responses to the Remarks regarding issues not listed above are detailed below in this Office action.
New grounds of rejection necessitated by amendment are detailed below and this action is made FINAL.

Election/Restrictions
Applicant’s election without traverse of Invention II, encompassing claims 49-50 and new claims 51-67, in the reply filed on 5/20/2021 is acknowledged.

Information Disclosure Statement
Regarding any “Co-pending US patent applications” cited on the 11/30/2021 IDS, the reference to a “Co-pending U.S. application” is considered to include information that is not part of the specification of the co-pending applications but that are part of the application prosecution history, such as Office Actions and Remarks in response to Office Actions. An application is not static, but evolves over time during the course of prosecution. See MPEP 609.04(a). It is noted that only the supplied documents for the “Co-pending U.S. applications” have been considered.
Only the abstract has been considered for CN 106574298 A.

Drawings
The drawings dated 10/10/2019 are objected to because the quality of the text in Figs. 9, 10 12 and 13 is not sufficiently readable or reproducible for publication purposes. The use of shading for example in Figure 12 renders it difficult to clearly read the text. Figures 9, 10, 12 and 13 are contrasted with Figures 7 and 8, in which the text is clearly presented.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 49-54, 63, 65-66 and 68-72 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samuels (US 2012/0220494 A1; cited on the 9/22/2020 IDS) in view of Weber (Biomacromolecules. 2014. 15(12):4621-2626).
The following are new rejections necessitated by the amendments to the claims.
Regarding claims 49, 50, 51, 65, 68, 71 and 72, Samuels teaches a plurality of droplets (Fig. 29) or well partitions (para. 177 and 236) comprising a plurality of labelled cells and a plurality of partition nucleic acid barcode sequences (Fig. 29). 

The partitions contain from one to tens of thousands of labelled cells (para. 160) and the partition nucleic acid barcode sequences are unique to each partition (para. 29, 216 and 300). 
	Samuels further teaches cell binding moieties as antibodies (Fig. 28) and as a type of cell surface receptor binding molecule or protein scaffold that is common to the plurality of cells that express the surface receptor. 
	While Samuels teaches the above compositions including partition nucleic acid barcode sequences and labeled cells, Samuels does not teach the use of a lipophilic moiety as required by claim 49 or that the lipophilic moiety is in the cell membrane of the cell (claim 71) or that the lipophilic moiety comprises cholesterol (claim 72).
	However, Weber teaches that it was well-known that nucleic acid tags can be attached to a cell via insertion of a cholesterol moiety into the cell membrane (Abstract; and Scheme 1).
	It would have been prima facie obvious to the ordinary artisan to have modified the composition of Samuels by substituting one of the nucleic acid tagged antibody molecules with the nucleic acid tagged cholesterol molecules of Weber. One would have been motivated to make the modification because it would allow for the universal tagging of cells with a nucleic acid barcode and cholesterol-anchored DNA is stably targeted to cell membranes (p. 4623; Fig. 1). The modification has a reasonable 
Regarding claims 52, 53 and 69-70, Samuels teaches the barcodes identify the source of the cellular nucleic acids, either the sample population of cells or a cell itself (para. 122, 323).
Regarding claims 54, Samuels teaches the partitions include synthesized barcoded nucleic acid products that have both the partition barcode and the cell nucleic acid barcode sequence as depicted in Figs. 29 and 30 and described in paragraph 301. The product is formed because the barcode and the cell nucleic acid barcode sequence have sequences that capture sequences that are complementary to one another (Fig. 29-30). Thus, the product synthesized by Samuels includes all the structural features described in the barcoded nucleic acid product of claim 54.
Samuels teaches a partition nucleic acid barcode molecule comprising a single or unique barcode sequence (Fig. 29 and para. 300). Samuels teaches cell nucleic acid barcode molecules comprising a single cell nucleic acid barcode sequence (Fig. 29). Together these elements are combined and synthesized into a single product (Fig. 30).
	Regarding claim 63, Samuels teaches a plurality of nucleic acid sequence barcodes are attached to each cell and each are the same (Fig. 30).
	Regarding claim 66, Samuels teaches the protein attached to the nucleic acid barcode sequence is for a cell biomarker (para. 299 and 300), meaning that the proteins attach to the same species.
	
Claims 55-59, 61-62, 64, 67 and 73 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samuels (US 2012/0220494 A1; cited on the 9/22/2020 IDS) in view of Weber (Biomacromolecules. 2014. 15(12):4621-2626) as applied to claim 49, and in further view of and Weitz (US 2015/0298091 A1; cited on the 9/22/2020 IDS).
Regarding claims 55 and 73, the combination of Samuels and Weber renders obvious the elements of claim 49 as required by the claims 55 and 73.
Samuels further teaches the partitions include synthesized barcoded nucleic acid products that have both the partition barcode and the cell nucleic acid barcode sequence as depicted in Figs. 29 and 30 and described in paragraph 301. The product is formed because the barcode and the cell nucleic acid barcode sequence have sequences that capture sequences that are complementary to one another (Fig. 29-30). Thus, the product synthesized by Samuels includes all the structural features described in the barcoded nucleic acid product of claim 55.
Samuels teaches a partition nucleic acid barcode molecule comprising a single or unique barcode sequence (Fig. 29 and para. 300). Samuels teaches cell nucleic acid barcode molecules comprising a single cell nucleic acid barcode sequence (Fig. 29). Together these elements are combined and synthesized into a single product (Fig. 30).
	Regarding claim 56, Samuels further teaches the barcoded nucleic acid products are formed by a primer extension reaction or amplification reaction (para. 201 and 327), meaning the barcoded nucleic acid products have a primer sequence.
Regarding claim 59, Samuels further teaches capture sequences as described above.

	Regarding claim 60, Samuels further teaches sequencing the barcoded nucleic acid products (para. 302; Fig. 31), meaning the barcoded nucleic acids have a sequencing primer binding site.
Samuels and Weber do not teach the use of beads coupled to a partition nucleic acid barcode sequences as required by claims 55 and 73. The compositions of Samuels and further do not include the elements of claims 57, 58, 61, 62, 64 and 67.
	However, Weitz demonstrates partitions with beads coupled to partition nucleic acids were known (see entire document).
	Regarding claims 55 and 73, Weitz teaches a partition barcode or oligonucleotide tags, in some instances, are attached to a bead or particle (para. 95-97). The particles aid to control the delivery of the oligonucleotide tags into partition droplets (para. 95). One would reasonably understand that because in some instances oligonucleotide tags are attached to beads or particles, in other instances the oligonucleotide tags are not attached to beads or particles. Thus, Weitz suggests two alternative uses for delivering oligonucleotide tags into droplets, with or without attachment to particles.
	It would have been prima facie obvious to the ordinary artisan to have modified the partitions of Samuels such that the partition nucleic acid barcode is coupled to a bead or particle as taught by Weitz. One would have been motivated to make the 
	The bead of Weitz could be added to the partition of Samuels in a variety of ways. For example, the cells of Samuels could be in a droplet that is merged with a droplet containing the bead of Weitz. This approach, which is based on the droplet fusing approach of Samuel, is encompassed by the broad scope of the claim as the claim does not limit how the plurality of partitions are generated. Alternatively, an approach based on the teaching of Weitz could be used in which the cells and the bead are encapsulated within a droplet (e.g. partitioned) simultaneously or sequentially (para. 62). This approach is also encompassed by the broad scope of the claim because the claim does not limit how the plurality of partitions are generated. Either approach has reasonable expectation of success as the formation of droplet partitions containing cells, beads and/or other components is well-known in the field as demonstrated by each of Samuels and Weitz.
	Regarding claims 57, 58 and 61, Weitz teaches that each bead of the plurality of beads has a different oligonucleotide tag coupled to it (para. 80, 108) as a unique molecular identifier (UMI).
	One would recognize that a plurality of tags are attached to each bead and that each of them are common such that the beads have a plurality of identical tags, allowing the bead to be ambiguously identified.
	Regarding claim 62, Weitz teaches a single bead is added to each partition (Fig. 2A).
	Regarding claims 64, Weitz teaches that each particle or bead has multiple copies of a partition nucleic acid barcode or oligonucleotide tag (para. 62 and 108).
	Weitz teaches the oligonucleotide tags are releasable from the particle, for example via a cleavage process (para. 97 and 106).
	Regarding claim 67, Weitz teaches droplets that include RT and lysis buffers that allow for primer extension reactions or amplification reactions (Fig. 2A; Fig. 13A; Fig. 13B).
	When modifying the compositions of Samuels as modified in view of Weber with the beads of Weitz as noted above, the elements of claims 57-58, 61-62, 64 and 67 are also rendered obvious.

Response to the traversal of the 103 rejections
	The Remarks argue the combination of Samuel and Weitz does not teach the elements of amended claim 49 (p. 8-9).
	The rejections over Samuel in view of Weitz have been withdrawn. However, the claims remain rejected as detailed above in view of the amendments to the claims.

Conclusion
	No claims allowed.      

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

                                                                                                                                                                                       
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574. The examiner can normally be reached 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOSEPH G. DAUNER/Primary Examiner, Art Unit 1634